Iobst, J.,
The respondent, Harold P. Gerber, when the subpoena in divorce was issued in this case, was in the Lehigh County Prison under sentence imposed by the Court of Quarter Sessions of Lehigh County and service of the subpoena upon him was impossible without the aid of the court. Even though the respondent is in custodia legis, he has a right to appear at the hearing and be heard in his defense if he so desires. However, in view of the evident poverty of the libellant, we will enter the following order: That the master proceed to another hearing and give notice to Harold F. Gerber of the day of the hearing, with notice to him of his right to apply to this court for a writ of habeas corpus, to the end that he may be brought before the master to testify if he so desires, and to subpoena witnesses in his behalf; this notice to be served on the respondent in the same manner as the subpoena was served. Case recommitted to the master.
From Edwin L. Kohler, Allentown, Pa.